Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9 Nov 2021 have been fully considered but they are not persuasive. 
Applicant has argued that Ljungblad fails to teach a temperature measurement of the first layer, or that Ljungblad only teaches a temperature measurement of the second layer. 
Ljungblad teaches a temperature measurement of the first layer for at least three reasons. First, Ljungblad teaches that its temperature measurement may determine if the distribution of powder over an area is insufficient ([0046]). For example, where there is a hole and powder was improperly not applied to the top of the first layer the thermal camera would measure the first layer (the hole) and the second layer (locations where the second layer was applied). Further, Ljungblad teaches that the temperature of the two layers interact with each other such that by taking a thermal measurement you are necessarily measuring the layer underneath due to heat rising via conduction ([0037]; see [0036] teaching “even if heat radiated from material positioned slightly below the surface also may reach the camera 14”). Finally, Ljungblad teaches that thermal measurements may be taken as the coater (12) is moving ([0039]). This measurement would capture a thermal picture of areas that have powder distributed and areas that do not yet have powder distributed (see [0037]-[0039]).
It should be mentioned that applicant is not claiming a method of additive manufacturing. Applicant is claiming an apparatus. Applicant has not claimed a controller “configured to” .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Ljungbold (US 20120100031 A1, previously cited, hereinafter “Ljungbold”). 

Regarding claim 1, Ljungbold teaches an apparatus for generating a three-dimensional object, the apparatus comprising: 

a controller (control unit 11; see steps in [0029]-[0035]) to: 
control the build material distributor ([0026] teaches control of the distributor 12) to distribute a particular build layer in the build area over (see steps in [0029]-[0035]) a previous build layer; 
determine ([0027]; [0030]) a build layer temperature corresponding to the particular build layer; 
analyze build layer coverage ([0051] teaches temperature relates to thickness of build material applied over another layer; [0032]; [0037] teaches how the temperatures of the layers interact) for the particular build layer based at least in part on a build layer temperature of the previous build layer and the build layer temperature of the particular build layer; and 
control the build material distributor to selectively recoat (Ljngbold’s system would apply material the same way as claimed as [0046] teaches application over the whole layer; [0057] teaches focusing on a certain heated area; [0046] teaches depositing a third layer in another iteration of the process; see steps in [0029]-[0035]) the particular build layer with additional build material based at least in part on the build layer coverage (see steps in [0029]-[0035]) for the particular build layer.

Regarding claim 2, Ljungbold teaches further comprising: at least one build layer temperature sensor (camera 14, Fig. 1), wherein the controller determines ([0036]) the build layer temperature of the particular build layer with the at least one temperature sensor.

Regarding claim 3, Ljungbold teaches wherein the controller to control the build material distributor to selectively recoat the particular build layer with additional build material comprises the controller to control the build material distributor to recoat the particular build layer with additional build material in response to determining that the build layer coverage for the particular build layer is insufficient ([0046] teaches depositing a third layer in another iteration of the process; see steps in [0029]-[0035]).

Regarding claim 5, Ljungbold teaches wherein the controller to analyze build layer coverage for the particular build layer comprises the controller to: detect temperature edges (the system of Ljungbold is capable of detecting temperature edges the same way as claimed, see [0036] teaches detecting “area unit” in the lateral plane corresponding to the probed positions; [0057] teaches narrowing in on one position/area unit; see steps [0029]-[0035]) for locations of the particular build layer based at least in part on the build layer temperature for the previous build layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljungbold in view of Monsheimer et al. (US 20070183918 A1, hereinafter “Monsheimer”).

	Ljungbald teaches a controller to determining that build layer coverage for the particular layer is sufficient (steps in [0029]-[0035]; [0055]). Ljungbald also teaches at least one energy 
Ljungbald fails to teach an agent distributor to selectively distribute agent in the build area and a controller coupled to the agent distributor. 
In the same field of endeavor Monsheimer teaches that an absorber may be selectively applied to a layer or powder material ([0014]-[0019]) and applied via a controller ([0034]). Monsheimer also teaches the application of energy after the distribution of the absorber ([0014]-[0019]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Ljungbald and Monsheim. Monsheim teaches that the use of an absorber may facilitate simpler, faster, and more precise printing than melting with a laser alone ([0030]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated for those reasons. 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljungbold in view of Hayano (US 20170001243 A1,hereinafter “Hayano”).

Ljungbald fails to teach a build material heating element controlled by the controller. 
In the same field of endeavor Hayano teaches that a build material heating element (14a and 14b, Fig. 2B; [0076] teaches they are disposed in the containers). Hayano further teaches that the build material heating element may preheat the material ([0175]), and they may be capable of being controlled in a similar way to the claimed invention, as Hayano teaches a thermal image sensor 23 may be used to measure the temperature at the surface of the layer ([0242]) to identify 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Hayano and Ljungbald. Hayano teaches that maximizing and using the temperature stabilized region by preheating material may shorten the modeling time and reduce warp ([0251]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated to use Hayano’s system for those reasons. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljungbold in view of Hayano and further in view of Williams et al. (US 20170050363 A1, hereinafter “Williams”). 

Ljungbold fails to teach a heating unit in the pre-delivery receptical. 
In the same field of endeavor Hayano teaches at least one pre-delivery receptacle (12a/12b Fig. 2b) to store build material prior to distribution, the at least one build material heating element (14a/14b Fig. 2B) is disposed within ([0076] teaches they are disposed in the containers) the pre-delivery receptacle to heat build material ([0076]) stored therein. 
Hayano fails to teach a temperature sensor inside of the build material container. 
In the same field of endeavor Williams teaches that a temperature sensor may be disposed inside of a powder dispenser in order to maintain a particular temperature of the build material ([0039]-[0039]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Ljungbold and Hayano. Hayano teaches that 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Ljungbold, Hayano, and Williams. Hayano teaches that the heaters heat the build material to 50 degrees below the melting temperature of the building material, but does not explicitly teach the use of a sensor inside of the container. Williams teaches that the sensor may be used to maintain a particular temperature of the build material ([0039]-[0039]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated to use William’s sensor in order to more accurately maintain the temperature inside of the build material dispenser. 

Double Patenting
The non-statutory double patenting rejection has been withdrawn in light of the claim amendments in application 16/085,478. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742